Title: From Thomas Jefferson to C. W. F. Dumas, 21 February 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Feb. 21. 1788.

I have received your very friendly letter of the 12th. instant. My journey to Amsterdam is among possible events only, and scarcely probable. Should I take it, one of it’s gratifications will be the pleasure of seeing you at the Hague, and you only, because my business being at Amsterdam with private individuals only,  I should mean to slide on without being seen or known to any but those with whom my business would lie. The few moments of leisure which I might have, I would employ in seeing things rather than men, and the last abuse to which I would abandon them would be that of useless ceremony and etiquette. I thank you for your kind offers of service; but the purposes of my journey will require little writing. The only trouble I shall permit myself to give you will be that of consigning a few moments at the Hague to the information of which I shall stand in need, and to receive personally those assurances of attachment and respect which I feel sincerely for yourself and family and with which I have the honour to be Sir Your most obedient & most humble servt.,

Th: Jefferson

